DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on December 9th, 2022 is acknowledged.

Claims 3-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-B and D-E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9th, 2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31st, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” thus are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s).  Such claim limitation(s) is/are: “first means for mounting”, “second means for attaching”, “third means for attaching” in claim 19; “means for attaching” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, there appears to be no clear definition provided in the specification or reference to Fig. 3 for the one or more claim limitations that use the word “means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “first means for mounting”, “second means for attaching”, “third means for attaching” in claim 19 and “means for attaching” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the written description repeats the limitations from claim 19 in Paras. [0017] and [0070] and from claim 20 in Para. [0071], there appears to be no explicit definition or clear link to Fig. 3 for the corresponding structure, material, or acts for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims rejected herein under 35 U.S.C. 112(b), if rejected under 35 U.S.C. 102 or 103 below, are rejected below as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freid (US 5,452,575).

Regarding claim 1, Freid teaches a mechanical linkage (Fig. 1) for mounting a gas turbine engine (Fig. 1, “gas turbine engine”, 10) to a pylon (Fig. 1, “pylon”, 16), the mechanical linkage comprising: a bending restraint (Fig. 2 “first thrust bar” 46 of “thrust links” 47 in Fig. 1; “The thrust links 47 in the exemplary embodiment of the present invention illustrated herein perform as a single thrust bar which lie in a plane through which they act that intersects the engine centerline (line of thrust) at the forward vertical mount plane P1, which is perpendicular to the engine centerline axis 12. This substantially eliminates any bending moment due to thrust in the engine structure 40 aft of the forward end of the thrust bar 46.”, Col. 7, Lines 25-32) having a first end (Fig. 1, “forward end”, 50) and a second end (Fig. 1, “aft end”, 51); a first joint (Fig. 1, “first pivotal joint”, 54) at the first end of the bending restraint (Fig. 1 shows “first pivotal joint” 54 at “forward end” 50) to connect the first end of the bending restraint to a fan section (Fig. 1, “fan frame”, 20) of the gas turbine engine (Fig. 1-2 shows “first pivotal joint” 54 connecting “forward end” 50 of “thrust bar” 46 to “hub” 28 of “fan frame” 20); and a second joint (Fig. 1, “aft thrust mount”, 26) at the second end of the bending restraint (Fig. 1 shows “aft thrust mount” 26 at “aft end” 51) to connect the second end of the bending restraint to the pylon (Figs. 1-2 show “aft thrust mount” 26 connecting “aft end” 51 of “thrust bar” 46 to “pylon” 16 at “P2”).



Regarding claim 2, Freid teaches the mechanical linkage of claim 1, wherein the first joint (Fig. 1, “first pivotal joint”, 54) and the second joint (Fig. 1, “aft thrust mount”, 26) are pin joints (Figs. 1 shows “first pivotal joint” 54 as a pin joint; Fig. 2 shows connection of “aft end” 51 to “aft thrust mount” 26 as a pin joint).

Regarding claim 16, Freid teaches a gas turbine engine (Fig. 1, “gas turbine engine”, 10) comprising: a first section including a fan section (Fig. 1, “fan frame”, 20); a second section including a pylon (Fig. 1, “pylon”, 16); and a mechanical linkage (Fig. 1, “thrust links”, 47) between the first section and the second section (As shown in Fig. 1; “a pair of spaced apart thrust links 47 which extend between a hub 28 of the fan frame 20 and the pylon 16 for carrying thrust force generated by the engine 10 to the pylon 16”, Col. 6, Lines 33-36).

Regarding claim 17, Freid teaches the gas turbine engine of claim 16, wherein the mechanical linkage (Fig. 1, “thrust links”, 47) further includes a bending restraint (Fig. 2, “thrust bar”, 46; “The thrust links 47 in the exemplary embodiment of the present invention illustrated herein perform as a single thrust bar which lie in a plane through which they act that intersects the engine centerline (line of thrust) at the forward vertical mount plane P1, which is perpendicular to the engine centerline axis 12. This substantially eliminates any bending moment due to thrust in the engine structure 40 aft of the forward end of the thrust bar 46.”, Col. 7, Lines 25-32).


Regarding claim 19, Freid teaches an apparatus (Fig. 1) comprising: first means for mounting (Fig. 1, “forward vertical support mount”, 24) a gas turbine engine (Fig. 1, “gas turbine engine”, 10) to a pylon (Fig. 1, “pylon”, 16; Fig. 1 shows  “forward vertical support mount” 24 connecting/mounting “fan casing” 22 of “gas turbine engine” 10 to “pylon” 16 at “P1”, most clearly shown in Fig. 2); second means for attaching a first bending restraint (Fig. 2 “first thrust bar” 46 of “thrust links” 47 in Fig. 1; “The thrust links 47 in the exemplary embodiment of the present invention illustrated herein perform as a single thrust bar which lie in a plane through which they act that intersects the engine centerline (line of thrust) at the forward vertical mount plane P1, which is perpendicular to the engine centerline axis 12. This substantially eliminates any bending moment due to thrust in the engine structure 40 aft of the forward end of the thrust bar 46.”, Col. 7, Lines 25-32) with respect to a fan section (Fig. 1, “fan frame”, 20) of the gas turbine engine (Figs. 1-2 shows “first pivotal joint” 54 connecting “forward end” 50 of “thrust bar” 46 to “hub” 28 of “fan frame” 20); and third means for attaching (Fig. 1, “aft thrust mount”, 26) the first bending restraint to the pylon (Figs. 1-2 show “aft thrust mount” 26 connecting “aft end” 51 of “thrust bar” 46 to “pylon” 16 at “P2”).

Regarding claim 20, Freid teaches the apparatus of claim 19, further including means for attaching (Fig. 1, “pivotal joint” 54 of “thrust bar” 44; note, “thrust links” 47 connections symmetrical on port and starboard sides) a second bending restraint (Fig. 1, “second thrust bar” 44 of “thrust links” 47) to the fan section (Fig. 1, “fan frame”, 20) of the gas turbine engine (Figs. 1-2 shows “pivotal joint” 54 connecting forward end of “thrust bar” 44 to “hub” 28 of “fan frame” 20 on side opposite of “thrust bar” 46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647